Per Curiam.

Appellant claims that the only judgment authorized by the pleadings ivas a judgment for damages, and that the judgment being for less than three hundred dollars, the court erred in taking the costs against appellant.
*252The pleadings in our opinion fully authorize the judgment as entered. In actions of this chai'acter, for the wrongful diversion of water, it is the usual and proper practice for the courts, to tax the costs against the party who is in the wrong irrespective of the amount of damages recovered, and such action is fully authorized by the provisions of the practice act of this state. The judgment of the district court is affirmed. ■